DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that Nishimura does not disclose the amended claim 1.  This is not found persuasive because claim 1 is rejected as shown below.  Claim 1, whether shown by Nishimura or as properly rejected below, still does not contribute to the prior art, and is still restricted a posteriori.  
Applicant does not assist examiner by indicating which claims or figures are related to the species 1 invention or the species 2 invention.  Therefore, examiner has withdrawn claims as appropriate.  Examiner notes that Applicant has elected species 1, “first variation” of the first body 2a, which is present in figures 1, 4, 7, 12-14, and 23-28.  The structure of the generic second body is shown in figure 1, and figures 10 and 11, and 23-28.  Examiner notes that all arms of the articulation device have a standard arm and a “variation” of the arm, and therefore examiner assumes that the standard arms apply to the “first variation”.  Therefore, the articulation arms elected are shown in figure 15, 17, 19, 21.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/10/2018, 8/11/2020, 11/16/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first reference plane” of claim 1, the “geometric shape” of claim 1, the bottom “following a concave curve” of claim 1, since figures 15 and 16 show the bottom surfaces are flat, the “folding back” feature of claim 4, the hinge arm with the shaped bottom following a concave curve, which ALSO has “one or more through slots” of claim 7, the “more than one through slots” of claim 7, “extending outside” of claim 10, prongs 329 of claim 16, “central band” of claim 22, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding all claims, this appears to examiner to be a machine translation.  This results in claims being generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Examiner notes that applicant also seems to include unnecessarily repetitive language.

Regarding claim 1:
-Applicant claims “of the type comprising”.  Examiner is unsure if applicant is claiming the known state of the art, and then claiming the improvement, or if applicant’s invention includes all that which follows “comprising”.  
-Applicant claims “shaped bottom…follows a concave curve”.  Examiner notes that no embodiment shown by applicant shows a “concave curve”.  Examiner notes that all surfaces of the “shaped bottom” in figures 15 and 16 show a flat bottom.  Examiner contends that the curve and the concavity are both based on the presence of the transverse sides.  However, should applicant intend 
-Applicant claims “curve connecting them the ends of the first arm”.  Examiner is unsure what “them” is in regards to this phrase.  Is “them” an improper inclusion, and “the curve connecting the ends of the first arm” is intended?  Examiner notes that applicant is claiming the shaped bottom is concave before defining the curve that defines the concavity.  Examiner suggests claiming the structure that causes the features before the features.  
-Applicant claims “at least in correspondence of the first and second transverse sides of the bottom by side walls”.  Examiner is unsure what this phrase means.  Examiner contends that the “side walls” and the “transverse sides” are identical in scope.  Examiner is unsure what the difference in scope is; examiner contends these names are the same.  Applicant also claims a “perimeter edge”, which examiner notes is also identical with “transverse sides” and “side walls”.  
-Applicant claims “longitudinal side of the bottom corresponding to the first end of the first arm”.  Examiner notes that applicant seems to be applying two names to the same part; examiner is unsure of the difference in scope.  If these are identical parts, examiner suggests using one term per part as required in MPEP 608.01(o).  
-Applicant claims a broad term in the final paragraph, and then claims “ideally defining with the first and second transverse sides a geometric shape…”.  Examiner notes that this is a broad term and a narrow term in the same claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to 
-Applicant claims a “quadrilateral”.  Examiner notes that this is not shown in any drawing.  Examiner does not understand this term as it relates to the structure claimed.

Regarding claim 2, applicant claims the same structure for the second arm, utilizing identical terminology to claim 1.  Please see the indefiniteness rejections of claim 1 above.  

Regarding claim 3, applicant claims “transverse side of the bottom”, when examiner notes that the side is a separate part of the hinge arm.  Examiner is unsure if applicant is changing the scope of the “transverse side” or the “bottom” in this phrase.  Further, applicant claims “the bottom itself extends, widening”.  Does applicant intend that one of the ends of the arms is a different dimension from the rest of the arm?  Examiner is unsure.  

Regarding claim 4, applicant claims a “folding back” feature, but examiner is unsure what this feature is, or where it is in the structure disclosed by applicant.  Examiner notes that “folding back” seems like a process step, which is not germane to the device claimed by applicant; examiner assumes that this just means overlapping material.  Examiner does not understand where the “overlapping” material might be in the hinge arms.  Examiner assumes that the transverse sides/ side walls are overlapping, and meet applicant’s claim language.  

Regarding claim 5, applicant claims “either in correspondence of the first than the second transverse side of the bottom”.  Examiner is unsure what “in correspondence” means, and does not 

Regarding claim 6, applicant claims “realize a structure”.  Examiner is unsure what applicant intends.  Examiner notes that the “structure” seems to be equivalent to the hinge arm.  Applicant claims a “symmetrical configuration”, but examiner notes that the single hinge arm in claim 3, with a widened part of the side wall, cannot create a “symmetrical configuration”.  Examiner is unsure if applicant intends that the hinge arm is mounted at a center point?  Examiner does not understand claim 6.  

Regarding claim 7, applicant claims “an arm are made one or more through slots”.  Examiner notes that applicant discloses that “slot” is 326, which therefore refers to arm 17.  Arm 17 does NOT have a bottom that follows the curve as required in claim 1.  Therefore, examiner assumes that applicant intends to claim a SECOND arm in claim 7 that has the through slot.  Further, examiner notes that applicant has not shown “more than one” through slot in any figure.  Examiner is unsure what “more than one through slot” means or how this is capable.  Applicant again claims “preferably” language, which is indefinite.  

Regarding claim 10, applicant claims “in correspondence of the at least one end of the arm the bottom extends”.  Examiner is unsure what “in correspondence” means, and does not understand what two parts are “corresponding”.  Applicant also claims “the outside”, which applicant has not previously defined.  Examiner notes that “folding back” seems like a process step, which is not germane to the 

Regarding claim 16, applicant claims “each slot”, which has not been previously claimed in claim 16.  Examiner is unsure if applicant is now claiming a slot, or if applicant intends to depend claim 16 from a different claim.  Examiner assumes that applicant is now claiming THREE arms, two that have the “bottom” as claimed in claims 1 and 2, as well as a third arm that has the “slot”.  However, applicant does not disclose this assertion.  Examiner is unsure how many, or which, hinge arms are included in claim 16.  

Regarding claim 18, applicant again claims “realize a structure”.  Examiner is unsure what the structure is.  Is it something previously claimed?  

Regarding claim 19, applicant claims “in a guided way”.  Examiner is unsure what this means.  Does this require a new structure?  OR does the fact that the enclosure has edges is sufficient to be “guided”?  Examiner does not understand.  

Regarding claim 22, applicant claims a “central band”, which is not clearly defined in the drawings or in the specification.  Examiner is unsure what this is.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2007-177427 Nishimura.
Examiner notes that the “shaped bottom” following “a concave curve” is considered indefinite, please see above.  Since the “shaped bottom” is a flat surface, and the concavity is formed by the presence of first and second transverse sides.  This assumption is addressed in the 102a1 rejection.  However, if applicant intends that the arm itself is curved between the first and second ends, and that the “concave curve” is the curve between the first and second ends, this assumption is addressed in the 103 rejection.
Regarding claim 1, Nishimura discloses an invisible concealed hinge for doors of the type comprising: 
- a first connecting body (considered the broad term for the parts of the hinge attached to the door/leaf) intended to be inserted within a respective housing cavity formed in the jamb or in the leaf of the door (figure 8), the first connecting body extending: in depth along a first direction in the space which coincides with the direction of insertion in the respective housing cavity in the jamb or in the leaf; in width along a second direction in the space perpendicular to the first direction; in length along a third direction in the space perpendicular to both the first and the second directions (the connecting body has 3 dimensions and is concave); 
- a second connecting body (considered the broad term for the parts of the hinge attached to the jamb/wall) intended to be inserted inside a respective housing cavity formed in the jamb or in the leaf of the door (shown in figure 8), the second connecting body extending: in depth along a fourth direction in the space which coincides with the direction of insertion in the respective housing cavity in the jamb or in the leaf; in width along a fifth direction in the space perpendicular to the fourth direction; in length along a sixth direction in the space perpendicular to both the fourth and the fifth directions, as 
- an articulation device (plurality of arms in figure 8) that interconnects the first and the second connecting bodies (as shown in figure 8) allowing their relative movement between a closed condition, corresponding to the closing of the door, and a condition of complete opening, corresponding to the complete opening of the door (closed figure 8a, open figure 8d); 
in the closed condition the first and the second connecting bodies defining, in combination between them, a seat (hollow area) in which is enclosed the articulation device, the articulation device, at its turn, comprising at least a first arm 2 having an own first end 16 engaged directly or indirectly on the first connecting body and an own second end 17, opposite to the first, directly or indirectly engaged on the second connecting body, and wherein said first arm 2 is shaped from a respective single metallic sheet (as suggested in [0009] of Nishimura) in a single concave piece with concavity facing towards a reference plane parallel to the length direction of the connecting bodies and passing through the ends of the first arm (as shown in figure 7, concave pointing inwards of the hinge), said concavity being defined, in combination: 

    PNG
    media_image1.png
    319
    562
    media_image1.png
    Greyscale
- by a shaped bottom (as annotated) of the first arm 2 which, in orthogonal projection on a plane perpendicular to the length direction of the connecting bodies, follows a concave curve 
- at least in correspondence of the first and second transverse sides of the bottom by side walls of the first arm that rise away from the bottom towards the first reference plane (see 112b above, and annotated figures), realizing corresponding sections therein of a perimeter edge of the bottom (as shown in the drawings above, please see 112b), each of which is continuous and joined to the bottom, without interruption in the material constituting said respective single metallic sheet (as suggested in [0009] “manufactured by sheet metal processing”); 
a first longitudinal side of the bottom, corresponding to the first end of the first arm (as indicated), and a second longitudinal side of the bottom, corresponding to the second end of the first arm (as indicated), opposite to each other and which extend parallel to the length direction (as shown above), ideally defining with the first and second transverse sides a geometric shape that in orthogonal projection on the reference plane is substantially quadrilateral (unknown, please see 112b).

Regarding the alternative assumption regarding the “shaped bottom” being “concave”, examiner notes that the arms of Nishimura all contain a curve between the two ends of the arms 2, and a bottom surface extending along the length of the arms, but does not disclose that the bottom surface extends the whole length of the arm.  Nishimura does disclose that the pivot pins require “separating cylinders” 53, 62 between the transverse sides of the arms that are not reinforced with the bottom surface.  This is done in both the top arm in figure 5, and middle arm in figures 3 and 4; therefore 
It would have been obvious to one of ordinary skill in the art at the time of the invention to continue the bottom surface for the whole length of all arms of Nishimura, in order to utilize less parts (doing so renders the separating cylinder unnecessary), which in turn will make the assembly time shorter.  Examiner notes that the continuation of the bottom throughout the length of the arm does not affect the form, function, or use, of the hinge of Nishimura, since the arms do not interdigitate (as shown in figures 3 and 4).  Further, examiner notes that it is old and well known in the art to have arms with a consistent structure throughout the length, which is shown in multiple cited references, including 2003/0088943 Neukotter, 8434197 Oshima, CN111321966 Tang figures 3 and 4.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 3, Nishimura, or Nishimura as modified, discloses the hinge of claim 1, wherein at the first and/or the second transverse side (as annotated) of the bottom of an arm the bottom itself extends, widening (widens to create hole 16), along the first and/or along the second longitudinal side over said first and/or second transverse side, the side wall corresponding to said first and/or second transverse side extending (examiner again assumes that “transverse side” and “side wall” are identical in scope), without interruption in the material constituting said respective single metallic sheet from which the arm is shaped (as shown in the annotated figure 7), by a predetermined distance along said extension of the first and/or the second longitudinal side to extend the corresponding section of the perimeter edge of the bottom in a configuration that in orthogonal projection on the respective reference plane assumes at least a "L" configuration (as shown in figure 7).

folding back (examiner notes that “folding” is a process phrase; please also see drawing objection and 112b) on the latter and correspondingly extending the perimeter edge section of the bottom corresponding to the first and/or the second side of the transverse side of the bottom keeping it continuous and joined to the bottom without interruption in the material constituting the single metallic sheet from which the arm is shaped (examiner notes that the two transverse sides/ side walls are shown in Nishimura meet this structure).

Regarding claim 5, Nishimura, or Nishimura as modified, discloses the hinge according to claim 3, wherein either in correspondence of the first than the second transverse side of the bottom (please see 112b above), the bottom itself extends, widening, along the first and/or along the second longitudinal side either over said first then over said second transverse side (both transverse sidewalls widen to create hole 16 as shown in figure 7), the side walls corresponding to said first and second transverse side each extending, without interruption in the material constituting said respective single metallic sheet from which the arm is shaped (as previously discussed and claimed), along the respective extension of the first and/or the second longitudinal side to extend the corresponding section of the perimeter edge of the bottom in a configuration that in orthogonal projection on the respective first reference plane (the projection to create hole 16 extends into a reference plane as best understood) assumes a substantially specular configuration (please see 112b above) with respect to a center line of the bottom perpendicular to the reference plane of the arm.



Regarding claim 7, Nishimura, or Nishimura as modified discloses the hinge according to claim 1, wherein on the bottom of an arm (second arm, as best understood) are made one or more through slots (space between the transverse side walls as shown in Nishimura), which extend parallel to both the first and second transverse side of the bottom each of which has at least: 
- a first and a second transverse edge (previously required in claim 1, which all hinge arms of Nishimura disclose), which develops transversely, preferably perpendicular, to the length direction of the connecting bodies (in the same orientation in Nishimura as disclosed by applicant); 
- at least a first longitudinal edge (at the end with through hole 16, annotated above) which, located on the side of the through slot facing towards the first or towards the second longitudinal side of the bottom, runs parallel to the length direction of the connecting bodies (again, in the same orientation as shown by applicant); 
along the first transverse edge, and along the second transverse edge, transverse walls (previously claimed, there are two transverse walls) of the arm rising away from the bottom towards the reference plane and forming therein a respective perimeter edge portion of the continuous bottom, joined to the bottom without interruption in the material constituting the single metallic sheet from which the arm is shaped and which surrounds the entire through slot on all said edges.


Regarding claim 8, Nishimura or Nishimura as modified discloses the hinge according to claim 7, wherein said one or more through slots of the bottom extends, with the relative perimeter edge, to the second or, respectively the first longitudinal edge, where they are open (as shown in Nishimura figure 7, above).

Regarding claim 9, Nishimura or Nishimura as modified discloses the hinge according to claim 7, wherein said one or more through slots of the bottom are closed in correspondence of their second longitudinal edge opposite to the first one (examiner notes that the slot is “closed” where the “bottom” is present), the section of the perimeter edge of the bottom corresponding to each of the one or more through slots enclosing all said each through slot on all edges.

Regarding claim 10, Nishimura or Nishimura as modified discloses the hinge according to claim 1, wherein in correspondence of at least one end of the arm the bottom extends from at least sections of, or from all, the corresponding longitudinal side (examiner notes that the side walls/transverse sides extend perpendicularly from the bottom, as previously claimed) towards the outside (not defined, please see 112b and drawing objections above) and transversely to the length direction of the connecting bodies cylindrically folding back on itself (the two transverse walls overlap, please see 112b above) around an axis parallel to the length direction of the connecting bodies to form at least in part a cylindrical seat (through hole 16), at least piecewise continuous along its axis, for housing at least a corresponding pin to define a respective rotation axis (pins 55, 59, 18, 31, 63, etc…).

Regarding claim 11, Nishimura or Nishimura as modified, discloses the hinge according to claim 10, wherein the cylindrical seat (two corresponding through holes in the transverse sides/side walls), or one or more of its sections if discontinuous, has its ends in contact with corresponding side walls of the arm transversely running, preferably perpendicularly, to the length direction of the connecting bodies (the pins through the holes 16 are oriented in the same orientation as disclosed by applicant), and it is preferably comprised between said corresponding side walls of the arm, between said corresponding side walls of the arm and said ends in contact when there are discontinuities in the material constituting the single metallic sheet from which the arm is shaped.

Regarding claim 12, Nishimura or Nishimura as modified discloses the hinge according to claim 1, wherein in the side walls (equivalent to the transverse sides) of the arm transversely running, preferably perpendicularly (please see 112b above), to the length direction of the connecting bodies are made one or more through holes to insert at least a pin to define one or more respective rotation axis (three holes for three pins).

Regarding claim 13, Nishimura or Nishimura as modified discloses the hinge according to claim 12, wherein in correspondence of at least one of said through holes the corresponding side wall of the 

Regarding claim 2, Nishimura, or Nishimura as modified, discloses the hinge of claim 1.  For the 102a1 rejection: Nishimura discloses the use of three hinge arms in the articulation device having identical structure.  For the 103 rejection: It would have been obvious to one of ordinary skill in the art at the time of the invention to modify all three hinge arms of Nishimura in the same manner, as previously discussed.  

Regarding claim 14, Nishimura or Nishimura as modified discloses the hinge according to claim 2, wherein said second arm (any of the other arms) is hinged to the first arm in correspondence with a common rotational axis (central hinge pin 18) parallel to the length direction of the connecting bodies and passing between the two ends of each arm.

Regarding claim 15, Nishimura or Nishimura as modified discloses the hinge according to claim 14, wherein at least in correspondence of the common rotational axis 18, portions of an arm contiguous to portions of another arm face to each other their side walls (as shown in figures 3-5) that extend transversely, preferably perpendicularly, to the length direction of the connecting bodies (in the orientation disclosed by applicant).

Regarding claim 16, Nishimura or Nishimura as modified discloses the hinge according to claim 14, wherein in each slot that in the bottom of an arm (all three arms of Nishimura disclose a “slot”, and in the modification, one of the arms disclose a slot, and one has a slot, please see 112b above) develops 

Regarding claim 17, Nishimura, or Nishimura as modified discloses the hinge according to claim 14, wherein the articulation device (plurality of arms) comprises a plurality of arms (3 arms) hinged one to the other in correspondence of the common rotation axis 18 parallel to the length direction of the connecting bodies and passing through two ends of each arm (as shown in figure 7).

Regarding claim 18, Nishimura, or Nishimura as modified discloses the hinge according to claim 14, wherein the arms of the articulation device coupled to each other in correspondence of the common rotational axis 18 realize a structure (see 112b above) that along the length direction of the connecting bodies has a length substantially equal to that of the seat in which the articulation device is enclosed (figure 8a).

Regarding claim 19, Nishimura, or Nishimura as modified discloses the hinge according to claim 14, wherein: - the first arm (of claim 1) has the first end hinged on the first connecting body in correspondence with a respective rotational axis parallel to the length direction of the first connecting body and the second arm (of claim 2) has the second end hinged on the second connecting body in correspondence with a respective rotational axis; - the first arm has the second end movable in a guided way (along axis 18, OR within the enclosure) relative to the second connecting body and the second arm has the first end movable in a guided way relative to the first connecting body.

Allowable Subject Matter
Claims 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677